Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Ex Parte Quayle
This application is in condition for allowance except for the following formal matters, provided and explained below. 

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Specification
The disclosure is objected to because of the following informalities: The use of brackets in the disclosure is reserved for specific notations, such as paragraph numbering in the original disclosure and for indicating deletions to the written descriptions and claims, for example. Therefore, on page 8, the end of paragraph [0048], the phrase “[be installed]” should be corrected by at least removing the brackets.  
Appropriate correction is required.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Further, should the cited references in the specification be listed on a proper Information Disclosure Statement (i.e. PTO-1449), in order to comply with 37 CFR 1.98(a)(2), a legible copy of each cited reference, for example, any foreign patent document(s); each non-patent literature publication or that portion which caused it to be listed in the specification, must be provided.

Drawings
Figures 1a, 1b and 1c, all should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: 
	The prior art does not show or fairly suggest the claimed invention of an apparatus comprising an immersion matrix and a microscopy method of utilizing the immersion matrix, each having the claimed structure and claimed limitations, wherein a rejection under 35 USC 102 or 103 would be improper. Please particularly note the combination of claimed elements and claimed limitations, including as recited in independent claims 17 (with claims 18-32 dependent on claim 17), an apparatus comprising: an immersion matrix for adjusting optical properties to interfaces of optical arrangements, the immersion matrix including a material having a porosity with pores having an average pore size selected from a range of 20 nm to 200 pm in the material of the immersion matrix; and as recited in independent claim 33 (with claims 34-37 dependent on claim 33), wherein a microscopy method comprising: providing illumination radiation to a sample; and receiving detection radiation from the sample in response to the illumination radiation interacting with the sample, wherein the illumination radiation and/or detection radiation is/are directed through an immersion matrix that includes a material having a porosity with pores having an average pore size selected from a range of 20 nm to 200 pm in the material of the immersion matrix. 
Claims 1-16 were cancelled by the Application’s amendment filed on 9-27-18.
The objective of the claimed invention is to provide for immersion, through which the disadvantages known from the prior art are reduced or avoided as described and explained in the disclosure. The objective aim is achieved by an immersion matrix described having the features of claimed invention, wherein the aim is achieved by an immersion matrix which is designed to adjust optical properties, in particular the .
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following are U.S. Patents and U.S. Patent Pubs. related to or arranged to an immersion microscopy apparatus:
	Nemati			U.S. Patent 6,866,659 B2
	Singh et al			U.S. Patent 7,158,896 B1
	Herrmann et al		U.S. Patent 9,939,625 B2
	Fujioka et al			U.S. Patent 9,971,139 B2
	Pawloski et al		U.S. Patent Pub. 2005/0048223 A1
Harada et al			U.S. Patent Pub. 2006/0275918 A1
Steinmeyer et al		U.S. Patent Pub. 2015/0015942 A1
Kues et al			U.S. Patent Pub. 2015/0241682 A1
Siebenmorgen et al		U.S. Patent Pub. 2016/0154236 A1
Ohrt et al			U.S. Patent Pub. 2018/0321480 A1.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVELYN A LESTER whose telephone number is (571)272-2332.  The examiner can normally be reached on M-F: 10am-6pm (ET); subject to flex schedule.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EVELYN A LESTER/Primary Examiner
Art Unit 2872